Exhibit 10.6

NEITHER THIS OPTION NOR THE UNDERLYING COMMON SHARES HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THIS OPTION AND THE UNDERLYING COMMON SHARES MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF UNLESS (I) THERE IS AN EFFECTIVE
REGISTRATION COVERING SUCH OPTION OR SUCH SHARES, AS THE CASE MAY BE, UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATES SECURITIES LAWS, (II) THE
CORPORATION FIRST RECEIVES A LETTER FROM AN ATTORNEY, ACCEPTABLE TO THE BOARD OF
DIRECTORS OR ITS AGENTS, STATING THAT IN THE OPINION OF THE ATTORNEY THE
PROPOSED TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933
AND UNDER ALL APPLICABLE STATE SECURITIES LAWS, OR (iii) THE TRANSFER IS MADE
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OF 1933.

CYGNE DESIGNS, INC.

NON-QUALIFIED SHARE OPTION AGREEMENT

This Agreement is entered into this 25th day of April, 2008 by and between CYGNE
DESIGNS INC,, a Delaware corporation with its offices located at 11 West 42nd
Street, New York, New York 10036, (“Corporation”), and Samuel J. Furrow, Jr.
(“Furrow”).

WHEREAS, the Corporation desires to retain Furrow’s services as Chief Executive
Officer of the Corporation;

WHEREAS, this Option will provide equity incentives for Furrow to become and
remain the Chief Executive Officer of the Corporation by granting such person
options to purchase shares of the Corporation’s common stock (“Shares” or
“Common Stock,” as the case may be);

WHEREAS, the Board has determined to grant to Furrow a non-qualified share
option (“Option”) to purchase 1,000,000 shares upon and subject to the terms and
conditions stated in this Agreement.

NOW THEREFORE, IT IS AGREED AS FOLLOWS:

Section 1. Grant of Option. Subject to the terms and conditions of this
Agreement, the Corporation hereby grants to Furrow, during the period from the
date of this Agreement until 5:00 p.m. local time on April 25* 2018 (“Expiration
Date”), the option to purchase from the Corporation, from time to time, at a
price of $0.30 per Share (“Exercise Price”), up to, but not to exceed, an
aggregate of 1,000,000 Shares (“Option Shares”).

Section 2. Exercise of Option.

2.1 Date Exercisable. This Option shall be exercisable immediately by Furrow
with respect to all of the Option Shares.

 

1



--------------------------------------------------------------------------------

2.2 Manner of Exercise. This Option may be exercised in whole or in part by
delivery to the Corporation, from time to time, of a written notice in
substantially the form set forth in Exhibit A hereto, signed by Furrow,
specifying the number of Option Shares that Furrow then desires to purchase,
together with cash, certified check, or bank draft payable to the order of the
Corporation, or other form of payment acceptable to the Corporation, for an
amount of United States dollars equal to the Exercise Price of such shares.

This Option may also be exercised by means of a “cashless exercise” in which
Furrow shall be entitled to receive a certificate for the number of Option
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

(A)   =   the closing price on the Shares on the Trading Day of the date of such
election; (B)      =   the Exercise Price of this Option, as adjusted; and (X)  
=   the number of Shares issuable upon exercise of this Option in accordance
with the terms of this Option by means of a cash exercise rather than a cashless
exercise.

Notwithstanding anything herein to the contrary, on the Expiration Date, this
Option shall be automatically exercised via cashless exercise pursuant to this
Section 2.2.

2.3 Certificates. Promptly after any exercise in whole or in part of this Option
by Furrow, the Corporation shall deliver to Furrow a certificate or certificates
for the number of Option Shares with respect to which this Option was so
exercised, registered in Furrow’s name.

2.4 Restrictive Legends. Each certificate for Shares issued to the Furrow or to
a subsequent transferee (except as a result of a transfer determined by
Corporation’s counsel to be free from such restrictions) shall include a legend
in substantially the following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), IN RELIANCE UPON THE
EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 4(2) OF THE 1933 ACT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES LAWS OF APPLICABLE STATES IN RELIANCE
UPON APPLICABLE EXEMPTIONS FROM REGISTRATION UNDER THE SECURITIES LAWS OF SUCH
STATES. THESE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE OFFERED FOR SALE, HYPOTHECATED, SOLD OR TRANSFERRED, NOR WILL ANY ASSIGNEE OR
TRANSFEREE THEREOF BE RECOGNIZED BY THE CORPORATION AS HAVING ANY INTEREST IN
THESE SHARES, IN THE ABSENCE OF (i) AN EFFECTIVE REGISTRATION STATEMENT WITH
RESPECT TO THE SHARES UNDER THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS OR
(ii) COMPLIANCE WITH APPLICABLE EXEMPTIONS FROM REGISTRATION UNDER THE 1933 ACT
AND APPLICABLE STATE SECURITIES LAWS. THE CORPORATION MAY, IF IT DEEMS
APPROPRIATE IN ITS SOLE DISCRETION, REQUIRE AN OPINION OF

 

2



--------------------------------------------------------------------------------

COUNSEL SATISFACTORY TO THE CORPORATION THAT THE OFFER, SALE, HYPOTHECATION OR
TRANSFER OF THESE SHARES IS EXEMPT FROM REGISTRATION UNDER THE 1933 ACT AND
APPLICABLE STATE SECURITIES LAWS.

2.6 Notice of Proposed Transfers. Prior to any proposed transfer of the Shares
other than a transfer (i) subject to an effective registration statement under
the 1933 Act, (ii) to an affiliate of Furrow which is an “accredited investor”
within the meaning of Rule 501(a) under the 1933 Act, provided that any such
transferee shall agree to be bound by the terms of this Agreement, and (iii) to
be made in reliance on Rule 144 under the 1933 Act, the holder thereof shall
give written notice to the Corporation of such holder’s intention to effect such
transfer, setting forth the manner and circumstances of the proposed transfer,
which shall be accompanied by an opinion of counsel to the Corporation,
confirming that such transfer does not give rise to a violation of the 1933 Act,
satisfactory representation letters in form and substance reasonably
satisfactory to the Corporation to ensure compliance with the provisions of the
1933 Act and letters in form and substance reasonably satisfactory to the
Corporation from each such transferee stating such transferee’s agreement to be
bound by the terms of this Agreement. Such proposed transfer may be effected
only if the Corporation shall have received such notice of transfer, opinion of
counsel, representation letters and other letters referred to in the immediately
preceding sentence, whereupon the holder of such Shares shall be entitled to
transfer such Shares in accordance with the terms of the notice delivered by the
holder to the Corporation.

2.7 Registration. The Corporation will use its best efforts to file a
registration statement on Form S-8 or S-3 for the underlying Shares under the
1933 Act as soon as is reasonably practical following the signing of this
document, but in no event later than 45 days after demand is made by Furrow for
such registration, unless delayed by Furrow. The Issuer shall seek to have such
registration statement declared effective or to be effective as regards Furrow’s
resales as soon after filing as is reasonably practicable.

2.8 Other Agreements Respecting Registration of Shares. In connection with the
filing of a registration statement by the Corporation which covers any of the
Shares, the parties agree that:

(a) The Corporation shall bear all reasonable costs and expenses to be incurred
in connection with any registration statement covering any of the Shares,
including printing costs, the fees of the registrant’s counsel and accountants,
and SEC and NASD filing fees; however, the Corporation shall not be responsible
for the fees and expenses of any counsel engaged by Furrow, or any underwriter
engaged by Furrow, and shall not be responsible for the underwriters’, brokers’
or dealers’ commissions, fees, expenses, discounts or other compensation
attributable to the offer or sale of any of the shares by Furrow.

(b) If the Corporation, conducts an underwritten offering for the account of the
Corporation and the managing underwriter(s) advise the Corporation in writing,
that in their reasonable good faith opinion, marketing or other factors dictate
that a limitation on the number of shares of common stock which may be sold by
affiliates of the Corporation is necessary to facilitate and not adversely
affect the proposed offering, then Furrow shall enter into the same restrictive
“lock-up” agreements regarding sales of the Shares as the underwriter requires
from other Corporation officers and directors.

 

3



--------------------------------------------------------------------------------

(c) The Corporation shall not be obligated to register the offer and sale of any
of the Shares if, at the time of the demand or request for registration or at
the time thereafter up to the time of the filing of the registration statement,
there has been any default or breach by Furrow in the terms of this Agreement.

Section 3. Nontransferability.

3.1 Restriction. This Option is not transferable by Furrow otherwise than by
testamentary will or the laws of descent and distribution and, during Furrow’s
lifetime, may be exercised only by Furrow or Furrow’s guardian or legal
representative. Except as permitted by the preceding sentence, neither this
Option nor any of the rights and privileges conferred thereby shall be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise), and no such option, right, or privilege shall be subject
to execution, attachment, or similar process. Upon any attempt to transfer this
Option, or of any right or privilege conferred thereby, contrary to the
provisions hereof, or upon the levy of any attachment or similar process upon
such option, right, or privilege, this Option and any such rights and privileges
shall immediately become null and void.

3.2 Exercise in Event of Death or Disability. Whenever the word “Furrow” is used
in any provision of this Agreement under circumstances when the provision should
logically be construed to apply to Furrow’s guardian, legal representative,
executor, administrator, or the person or persons to whom this Option may be
transferred by testamentary will or by the laws of descent and distribution, the
word “Furrow” shall be deemed to include such person or persons.

3.3. No Rights as Shareholder Prior To Exercise. Furrow shall not, by virtue
hereof, be entitled to any rights of a shareholder in the Corporation, either at
law or equity, unless and until this Option is exercised. The rights of Furrow
are limited to those expressed in this Option and are not enforceable against
the Corporation except to the extent set forth herein.

Section 4. Certain Adjustments.

4.1 Stock Dividends and Splits. If the Corporation, at any time while this
Option is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on Shares or any other equity or equity equivalent
securities payable in Shares (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Corporation upon exercise of this
Option), (B) subdivides outstanding Shares into a larger number of shares,
(C) combines (including by way of reverse stock split) outstanding Shares into a
smaller number of shares, or(D) issues by reclassification of Shares any shares
of capital stock of the Corporation, then in each case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of Shares
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of Shares outstanding
immediately after such event and the number of Shares issuable upon exercise of
this Option shall be proportionately adjusted such that the aggregate Exercise
Price of this Option shall remain unchanged. Any adjustment made pursuant to
this Section 4.1 shall become effective immediately after the record date for
the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

4



--------------------------------------------------------------------------------

4.2 Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4, the number of Shares deemed to be issued and outstanding as
of a given date shall be the sum of the number of Shares (excluding treasury
shares, if any) issued and outstanding.

4.3 Notice to Holder.

(a) Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 4, the Corporation shall promptly mail
to Furrow a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

(b) Notice to Allow Exercise by Furrow. If (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on the Common Stock;
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Corporation shall authorize the granting
to all holders of the Common Stock rights or Options to subscribe for or
purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, of any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property; (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation; then, in each case,
the Corporation shall cause to be mailed to Furrow at its last address, at least
10 calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or Options are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice. Furrow is entitled to exercise this
Option during the period commencing on the date of such notice to the effective
date of the event triggering such notice. Notwithstanding anything herein to the
contrary, no notice to Furrow pursuant to this Section 4.3(b) shall be required
at any time when Furrow is an executive officer or director of the Corporation.

Section 5. Officer’s Certificate. Whenever the number or kind of securities
purchasable upon exercise of this Option or the Exercise Price shall be adjusted
as required by the provisions of Section 4, the Corporation shall forthwith file
with its Secretary or its Assistant Secretary at its principal office and with
its stock transfer agent, if any, an officer’s certificate showing the

 

5



--------------------------------------------------------------------------------

adjusted number and kind of securities purchasable upon exercise of this Option
and the adjusted Exercise Price determined as herein provided and setting forth
in reasonable detail such facts as shall be necessary to show the reason for and
the manner of computing such adjustments. Each such officer’s certificate shall
be made available at all reasonable times for inspection by Furrow and the
Corporation shall, forthwith after each such adjustment, mail by certified mail
a copy of such certificate to Furrow. Notwithstanding anything herein to the
contrary, no notice to Furrow pursuant to this Section 5 shall be required at
any time when Furrow is an executive officer or director of the Corporation.

Section 6. No Effect On Powers of Corporation. The existence of this Option
shall not affect in any way the right or power of the Corporation or its
shareholders to make or authorize any adjustments, recapitalizations,
reorganization, or other changes in the Corporation’s capital structure or its
business, or any merger or consolidation of the Corporation, or any issue of
bonds, debentures, preferred shares with rights greater than or affecting the
Shares, or the dissolution or liquidation of the Corporation, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

Section 7. No Waiver of Corporation’s Right to Terminate Employment. Nothing in
this Agreement shall be construed to confer or shall be deemed to confer on
Furrow any right to continue as an employee of the Corporation, or to continue
any other relationship with, the Corporation or any parent or subsidiary of the
Corporation, or limit in any way the right of the Corporation or its
shareholders to terminate Furrow’s employment or other relationship at any time,
with or without cause. If Furrow is terminated with or without cause, this
agreement shall not be effected by such termination.

Section 8. Compliance With Securities Laws.

8.1 No Exercise Until Compliance. If the Corporation at any time determines that
registration or qualification of the Shares or this Option under state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary, then this Option may not be exercised, in whole or in part, until
such registration, qualification, consent, or approval shall have been effected
or obtained free of any conditions not acceptable to the Corporation.

8.2 Investment Intent. If required by the Corporation at the time of any
exercise of this Option as a condition to such exercise, Furrow shall enter into
an agreement with the Corporation in form satisfactory to counsel for the
Corporation by which Furrow (i) shall represent that the Shares are being
acquired for Furrow’s own account for investment and not with a view to, or for
sale in connection with, any resale or distribution of such Shares, and
(ii) shall agree that, if Furrow should decide to sell, transfer, or otherwise
dispose of any of such Shares, Furrow may do so only if the shares are
registered under the Securities Act of 1933 and the relevant state securities
laws, unless, in the opinion of counsel for the Corporation, such registration
is not required, or the transfer in pursuant to the Securities and Exchange
Commission Rule 144.

 

6



--------------------------------------------------------------------------------

Section 9. Violation. Any provision of this Agreement to the contrary
notwithstanding, this Option shall not be exercisable at any time, in whole or
in part, if issuance and delivery of the Option Shares would violate any law or
registration.

Section 10. Representations of Furrow. Furrow represents that he has been
advised that he is not being represented in this transaction by the
Corporation’s attorneys and that Furrow has been advised to seek separate legal
counsel for advice in this matter.

Section 11. Notices. Any notice under this Agreement shall be in writing and
shall be effective when actually delivered in person or three days after being
deposited in the U.S. mail, registered or certified, postage prepaid and
addressed to the party at the address stated in this Option or such other
address as either party may designate by written notice to the other.

Section 12. Law Governing. This Option shall be governed by and construed in
accordance with the laws of the State of Delaware.

IN WITNESS WHEREOF, the undersigned have executed this agreement as of the date
first above written.

 

FURROW     CYGNE DESIGNS INC.

/s/ Samuel Joseph Furrow, Jr.

   

/s/ Bernard Manuel

Name:   Samuel Joseph Furrow, Jr.     Name:   Bernard Manuel Title:       Title:
  Chairman & CEO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF SHARE OF OPTION

I hereby exercise my Non-Qualified Share Option granted by CYGNE DESIGNS INC.
(“Corporation”) and seek to purchase                      shares of common
shares of the Corporation pursuant to said Option. I understand that this
exercise is subject to all the terms and provisions of my Non-Qualified Share
Option Agreement.

Enclosed is my check in the sum of $             in payment for such shares or
             I elect a “cashless exercise” pursuant to Section 2.2.

Dated:                     ,           

 

 

Signature

 

Address

 

 

 

Social Security Number

Receipt is hereby acknowledged of the delivery to me by CYGNE DESIGNS INC. of
certificates for                      common shares of the Corporation purchased
by me pursuant to the terms and conditions of Non-Qualified Share Option
Agreement referred to above.

Date:                     ,           

 

 

Signature

 

8